DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: There are no section headings, which makes it difficult to navigate (see suggested arrangement below).  
Appropriate correction is required.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Claim Objections
Claims 43-44 are objected to because of the following informalities:
In claim 43, the recitation of “with second device” should most likely be “with a second device”.  Also, the recitation of “power to communications repeater” should most likely be “power to the communications repeater”.
In claim 44, the recitation of “with second device” should most likely be “with a second device”.  Also, the recitation of “power to communications repeater” should most likely be “power to the communications repeater”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10, 18, 21-25, 29-30, 33, 40, 43-47, 49-50, and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the electrical contacts".  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “at least 10mm^2”, and 
Claim 18 recites the limitation "the surface".  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitations "the voltage" and "the surface".  There is insufficient antecedent basis for these limitations in the claim.
Claim 22 recites the limitation "the spaced contacts".  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 22 recites the broad recitation “less than 1 volt”, and the claim also recites “preferably less than 0.5 volts” and “preferably less than 0.1 volts” which are the narrower statements of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 23
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 23 recites the broad recitation “less than 0.1 ohms”, and the claim also recites “preferably less than 0.01 ohms” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 24 recites the limitation "the upper spaced contacts" and "the mudline".  There is insufficient antecedent basis for these limitations in the claim.  Claim 24 is additionally indefinite because it appears to suggest that the well is both a land well and a subsea well at the same time.  Perhaps the words “where” should be changed to “when”?
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 24 recites the broad recitation “within 100m”, and the claim also recites “preferably within 50m” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims
Claim 25
Regarding claim 29, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 33 recites the limitation "the cross sectional area" and "the conductive core".  There is insufficient antecedent basis for these limitations in the claim.
Claim 40 recites the limitation "the reservoir".  There is insufficient antecedent basis for this limitation in the claim.
Claim 43 recites the limitation "the well head".  There is insufficient antecedent basis for this limitation in the claim.
Claim 44 recites the limitation "the well head".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 49, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 53 recites the limitation "the cross sectional area" and "the conductive core".  There is insufficient antecedent basis for these limitations in the claim.
Note: Any claim that depends from an indefinite claim is considered to be equally indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 already states that the module is electrically connected to the structure at the second location.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 12-15, 18-19, 26-32, 34-36, 39-42, 48-52, 54, and 56 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20140320301 to Hudson.
Regarding claims 1 and 5, Hudson discloses a downhole electrical energy harvesting system for harvesting electrical energy in a well installation having metallic structure 51/52 carrying electric current, the system comprising: a harvesting module 55 electrically connected to the metallic structure at a first location and to a second location spaced from the first location (1st location below 52, and 2nd location at/on 52; see figs. 1-3), the first and second locations being chosen such that, in use, there is a potential difference therebetween due to the electric current flowing in the structure (paragraphs 0059-0064); and the harvesting module being paragraphs 0011 and 0059-0062).
Regarding claim 3, the downhole electrical energy harvesting system according to claim 1 wherein the current flow within portions of the metallic structure in regions between the first location and second location is in the same longitudinal direction (in fig. 2, the wire between the contact locations runs substantially in the same longitudinal direction as the structure 51).
Regarding claim 4, the downhole electrical energy harvesting system according to claim 1 wherein there is an uninterrupted current flow path between the first location and the second location which is at least partly via the metallic structure (in fig. 2, structure 51, which has current running through it, shows no interruptions for the flow path between the contact locations).
Regarding claim 6, the downhole electrical energy harvesting system according to claim 1 in which the spaced locations are axially spaced (figs. 1-3).
Regarding claim 7, the downhole electrical energy harvesting system according to claim 1 in which the spaced locations are radially spaced (see fig. 1, wherein the locations for contact are spaced radially apart from the longitudinal central axis of 51 by a known radius).
Regarding claim 12, the downhole electrical energy harvesting system according to claim 1 in which the connections are made to a common run of metallic elongate members 31 which is part of the metallic structure (figs. 1-3 and paragraph 0057).
Regarding claim 13, the downhole electrical energy harvesting system according to claim 1 in which a first of the connections is made to a first run of metallic elongate members 31 which is part of the metallic structure and a second of the connections is made to a second, distinct, run 31 which is part of the metallic structure (figs. 1-3 and paragraph 0057, wherein a first run 31 is attached at a first thread 56 of structure 51, and a second run of 31 is attached at a second thread 56, thereby making the two runs distinct since they are directly connected to one another).
Regarding claim 14, the downhole electrical energy harvesting system according to claim 13 wherein insulation means 53 is provided for electrically insulating the first run of metallic elongate members from the second run of metallic elongate members in the region of the connections (figs. 2-3).
Regarding claim 15, the downhole electrical energy harvesting system according to claim 14 in which the insulation means comprises an insulation layer or coating provided on at least one of the runs of metallic elongate members (paragraphs 0020-0022 and 0050).
Regarding claim 18, as best understood with respect to the 112 rejection above, the downhole electrical energy harvesting system according to claim 1, wherein the current flowing in the elongate members is supplied from the surface of the well (fig. 1 and paragraph 0055).
Regarding claim 19, the downhole electrical energy harvesting system according to claim 1, wherein the current flowing in the elongate member is supplied from one or more sacrificial anodes (paragraphs 0011-0014 and 0059).
Regarding claim 26, the downhole electrical energy harvesting system according to claim 1 further comprising downhole communication means for transmitting and/or receiving data (paragraphs 0049, 0056, 0058, and 0063).
Regarding claim 27, the downhole electrical energy harvesting system according to claim 26 in which the downhole communication means is arranged for transmitting data by varying the load seen between the connections at the spaced locations (paragraphs 0065-0066).
claims 28, the downhole device operation system comprising a downhole electrical energy harvesting system according to claim 1 and a downhole device, the harvesting module being electrically connected to and arranged for providing power to the downhole device (fig. 4; paragraphs 0059, 0062, and 0073).
Regarding claim 29, as best understood with respect to the 112 rejection above, the downhole device operation system according to claim 28, wherein the downhole device comprises at least one of: a downhole sensor (paragraph 0057); a downhole actuator (for the valve in paragraph 0073); a valve (paragraph 0073); and a downhole communication module (paragraph 0049).
Regarding claim 30, the downhole device operation system according to claim 29 wherein the downhole device comprises a valve V and the valve comprises at least a bore flow control valve (in fig. 4, the valve is in the bore of tubular 3’ to control flow).
Regarding claim 31, the downhole device operation system according to claim 28 in which the downhole device is provided at a different location in the well than the harvesting module (fig. 4 shows the valve inside of tubular 3’, while module 55 is outside).
Regarding claim 32, the downhole device operation system according to claim 34 in which the harvesting module 55 is disposed at a selected location downhole for harvesting power and a cable (see the wire/cable running from 55 to V) is provided for supplying electrical power further downhole to the downhole device at a different location in the well (fig. 4 shows the valve inside of tubular 3’ further downhole than module 55).
Regarding claims 34 and 35, Hudson discloses a downhole well monitoring system for monitoring at least one parameter in a well installation having metallic structure carrying electric current, the system comprising: an electrical energy harvesting system according to claim 1; a paragraphs 0057 and 0065); and a communication module for sending data encoding readings from the sensor module towards the surface (paragraphs 0025, 0058, 0062-0067), the electrical energy harvesting system being arranged to supply electrical power to at least one of the sensor module and the communications module (paragraphs 0018, 0059, 0062).
Regarding claim 36, the downhole well monitoring system according to claim 34 in which the communication module is arranged for modulating the electric current flowing in the metallic structure at a signalling location so as to encode data to allow extraction of the data at a reception location remote from the signalling location by detection of the effect of said modulation on the electric current at said reception location (paragraphs 0064-0065).
Regarding claims 39-42, claim 30 as best understood with respect to the 112 rejection above, the downhole device operation system according to claim 34 wherein the downhole device comprises a downhole sensor which comprises a pressure sensor arranged for monitoring a pressure in various locations of the well (paragraphs 0041, 0057, and 0065).
Regarding claims 48 and 56, Hudson discloses a downhole device operation system/method as claimed (claim 48 is essentially claims 1 and 28 combined into independent form, wherein these claims are rejected with Hudson above; claim 56 has the same limitations as claim 48, but in the form of a method).
Regarding claim 49, as best understood with respect to the 112 rejection above, the downhole device operation system according to claim 48, wherein the downhole device comprises at least one of: a downhole sensor (paragraph 0057); a downhole actuator (for the valve in paragraph 0073); a valve (paragraph 0073); and a downhole communication module (paragraph 0049).
claim 50, the downhole device operation system according to claim 49 wherein the downhole device comprises a valve V and the valve comprises at least a bore flow control valve (in fig. 4, the valve is in the bore of tubular 3’ to control flow).
Regarding claim 51, the downhole device operation system according to claim 48 in which the downhole device is provided at a different location in the well than the harvesting module (fig. 4 shows the valve inside of tubular 3’, while module 55 is outside).
Regarding claim 52, the downhole device operation system according to claim 51 in which the harvesting module 55 is disposed at a selected location downhole for harvesting power and a cable (see the wire/cable running from 55 to V) is provided for supplying electrical power further downhole to the downhole device at a different location in the well (fig. 4 shows the valve inside of tubular 3’ further downhole than module 55).
Regarding claim 54, the downhole device operation system according to claim 48 in which a further source of power is available to the downhole device besides electrical power supplied by the electrical energy harvesting module (paragraph 0073).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 2, 8, 10-11, 16-17, 20, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudson US 20140218208 to Hudson (hereafter Hudson 2).
Regarding claim 2, Hudson teaches the harvesting module from claim 1 above, wherein the module harvests energy from currents, but does not specifically state that the currents are dc currents.
Hudson 2 teaches a downhole energy system similar to that of Hudson, wherein the currents used are dc currents (Abstract).  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use dc current as taught by Hudson 2 as the current harvested from Hudson. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because dc current was a well-known type of current used downhole as taught by Hudson 2. 
Regarding claims 8 and 10, Hudson teaches a wire/cable connection (see figs. 1-4), but does not specifically teach an insulated cable.
Hudson 2 teaches a downhole energy system similar to that of Hudson, wherein an insulated cable, namely TEC, is used (paragraph 0052).  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use insulated cable as taught by Hudson 2 as the means to transmit current/data in Hudson. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because insulated cable was a well-known type of current transmitter used downhole as taught by Hudson 2.
claim 11, Hudson teaches connections at spaced locations but does not specifically recite a distance between the locations.
Hudson 2 teaches a downhole energy system similar to that of Hudson, wherein the spacing between locations is at least 100m (paragraphs 0023-0025).  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to space the locations apart by at least 100m as taught by Hudson 2 as the spacing in Hudson. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because such a spacing was well-known in the art as taught by Hudson 2, and such spacing is completely dependent on the depth of the wellbore and other various factors.
Regarding claim 16, Hudson teaches the insulation means from claim 15 above, but does not specifically teach that the means comprises at least one insulating centraliser for holding the runs of metallic elongate members apart from one another.
Hudson 2 teaches a downhole energy system similar to that of Hudson, wherein there is at least one insulating centraliser 15 for holding the runs of metallic elongate members apart from one another (fig. 1 and paragraph 0051).  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use an insulating centraliser as taught by Hudson 2 on the metallic member of Hudson. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because an insulating centraliser was a well-known type of centraliser used downhole to prevent unwanted electrical contact as taught by Hudson 2.
Regarding claim 17, the downhole electrical energy harvesting system according to claim 14 in which the insulation means are provided to avoid electrical contact between the two runs of paragraph 0051 of Hudson 2, which is combined with Hudson for the same reason/rationale provided in claim 11 above).
Regarding claim 20, Hudson teaches the current supply at the surface from claim 18 above, but it is not specifically taught that the current is an impressed current from an external power supply.
Hudson 2 teaches a downhole energy system similar to that of Hudson, wherein the current is an impressed current from an external power supply (Abstract).  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use an impressed current as taught by Hudson 2 as the current of Hudson. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because an impressed current was a well-known type of current used downhole as taught by Hudson 2.
Regarding claim 24, as best understood with respect to the 112 rejection above, Hudson teaches the upper contact location as in claim 1 above, but does not specifically state how far the location is from the surface and/or mudline.
Hudson 2 teaches a downhole energy system similar to that of Hudson, wherein the distance between locations is at least 100m (paragraph 0023).  Therefore, it would have been obvious to one of ordinary skill in the art that the wellbore of Hudson would be at least 100m deep, and that the upper location would thus obviously be within 100m of the surface and/or mudline.
Claims 43-45 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudson in view of US 20100133004 to Burleson et al.
claims 43-44, Hudson teaches a downhole communication system for use in a well installation having metallic structure carrying electric current, the system comprising: an electrical energy harvesting system according to claim 1; and a communication system with the electrical energy harvesting system being arranged to supply electrical power to the communication system (paragraphs 0049, 0058-0059).
However, it is not explicitly taught that there is a communications repeater disposed downhole in the well and arranged for communicating with a first device beyond the well head using a communication channel which is wireless at least through the well head and arranged for communicating with second device located in the well and thus below the well head such that the communications repeater may act as a repeater between the first and second devices.
Burleson teaches a downhole communication system similar to that of Hudson, wherein it is further taught that there is a communications repeater disposed downhole in the well and arranged for communicating with a first device 40 beyond the well head 22 using a communication channel which is wireless (acoustic) at least through the well head and arranged for communicating with second device 50 located in the well and thus below the well head such that the communications repeater may act as a repeater between the first and second devices (fig. 1; paragraphs 0024-0026).  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use a communications repeater as taught by Burleson in the communications system of Hudson. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because a communications repeater was a well-known means for transmitting valuable data from downhole to the surface for analysis as taught by Burleson.
Regarding claim 45, the downhole communication repeater system according to claim 43 in which the communications repeater is arranged for modulating the electric current flowing in the metallic structure at a signalling location so as to encode data to allow extraction of the data at a reception location remote from the signalling location by detection of the effect of said modulation on the electric current at said reception location (paragraphs 0064-0065 of Hudson).
Regarding claim 55, Hudson teaches the well from claim 1 above, but doesn’t specifically teach that the well is a subsea well, although these wells are notoriously well-known in the art.
Burleson teaches that the well is a subsea well (fig. 1 and paragraph 0020).  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use a subsea well as taught by Burleson as the well of Hudson. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because a subsea well was a well-known type of well as taught by Burleson.
Allowable Subject Matter
Claims 9, 21-23, 25, 33, and 53 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 37-38, 46-47, and 57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record on form 892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026.  The examiner can normally be reached on 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHANE BOMAR/
Primary Examiner
Art Unit 3676